                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 JULIE GALE,

                        Plaintiff,

        v.                                          Case No. 2:18-cv-92
                                                    Magistrate Judge Chelsey M. Vascura

 TRINITY HEALTH SYSTEMS,

                        Defendant.




                                     OPINION AND ORDER

       Plaintiff, Julie Gale (“Plaintiff”), asserts disability discrimination and retaliation claims

against her former employer, Trinity Health Systems (“Trinity”), pursuant to Title 1 of the

Americans with Disabilities Act, 42 U.S.C. 12101 et. seq., and the Ohio Civil Rights Act, O.R.C.

§ 4112 et. seq. (ECF No. 2.) This Court has jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. §§ 1331 and 1367(a). This matter is before the Court for consideration of Trinity’s

Motion for Summary Judgment and Memorandum in Support, Plaintiff’s Opposition thereto, and

Trinity’s Reply. (ECF Nos. 24, 25, 30, and 35.) Also before the Court is Trinity’s Motion to

Strike certain portions of affidavits supplied by Plaintiff in opposition to Trinity’s Motion for

Summary Judgment, Plaintiff’s Opposition thereto, and Trinity’s Reply (ECF Nos. 34, 37, and

39), as well as Trinity’s Motion for Hearing on its Motion for Summary Judgment (ECF No. 40),

to which Plaintiff did not respond. For the reasons that follow, Trinity’s Motion for Hearing is

DENIED. Trinity’s Motion to Strike is also DENIED for the reasons set forth below. Trinity’s

Motion for Summary Judgment is GRANTED in part and DENIED in part, as set forth
herein.

                            I. FACTS AND PROCEDURAL HISTORY

          Plaintiff is a 26-year old woman who was born with spina bifida, a congenital neural tube

defect that occurs when the spine and spinal cord do not form properly. As a result, Plaintiff

experiences physical limitations that affect her gait and require her to wear leg braces, as well as

alleged cognitive delays. Trinity is a hospital located in Ohio.

          Sometime prior to 2016, Plaintiff completed a medical assisting program that included

training in the performance of EKG tests.1 Upon completing her training, in June 2016, Plaintiff

applied for a position as an EKG technician at Trinity. Trinity interviewed Plaintiff and later

offered her the position conditional upon Plaintiff demonstrating in a functional capacity

evaluation (“FCE”) performed by Trinity that she could meet the physical demands of the

position. The physical demands required by Trinity, as set forth in Trinity’s written position

description, included the ability to frequently push, pull, lift, and carry up to a maximum of 50

pounds. (Mot. S.J. at Ex. E, ECF No. 25-5.)

          On June 22, 2016, an athletic trainer employed by Trinity performed an FCE of Plaintiff.

According to Plaintiff, “[t]he physical evaluation lasted about half an hour and included lifting,

pulling, and pushing boxes with various weights inside of them.” (Pl. Aff. ¶ 15, ECF No. 3-4.)

Plaintiff avers that the examiner “appeared to be nervous about the potential for me to get hurt

during the evaluation,” and “made me stop performing the lifting, pulling, or pushing at her

command . . . without asking me if I felt comfortable going further.” (Id. at ¶¶ 17, 18.) Plaintiff

further states that the examiner “did not ask me any questions about my prior work history or



1
  A person performs an EKG test by placing 12 electrodes on a patient’s body while the patient is
lying flat on her back on a hospital bed or cart. The electrodes are attached to a machine that
reads and records electrical activity in the body.
                                                  2
capabilities.” (Id. at ¶ 20.) Ultimately, the Trinity examiner concluded that Plaintiff “[c]annot

meet [the] 50lb physical requirements due to [leg] braces, requiring knees to be together when

bending,” and that Plaintiff has “balance problems and gait problems.” (University of Pittsburg

Medical Center (“UPMC”) FCE at 3, ECF No. 30-5 (quoting portions of the Trinity FCE).) The

examiner further concluded that Plaintiff can push and pull only up to ten pounds, and that she

could hardly lift or carry more than five pounds. (Trinity FCE at 3, ECF No. 25-4.) In addition,

the examiner indicated that Plaintiff “has significant balance problems when carrying weight,

pushing, or pulling.” (Id.) The examiner further stated that “[i]f required to consistently lift or

carry weighted items, [Plaintiff] will be at risk for injury.” (Id.) Based on the FCE, Trinity

concluded that Plaintiff could not meet the physical demands of the EKG technician position and

rescinded its offer of employment.

       Plaintiff’s parents, both long-time employees of Trinity, thereafter initiated discussions

with Trinity to advocate for their daughter. Plaintiff’s mother, Mary Gale, had worked for

Trinity as a Registered Nurse (“RN”) since 1988. Plaintiff’s father, John Gale, had worked for

Trinity since 2011, first as a member of housekeeping and later as a respiratory therapist. Mary

and John Gale voiced concern over the accuracy of the FCE based upon their knowledge of their

daughter’s capabilities and offered to have another FCE performed by UPMC, where Plaintiff’s

long-time physical rehabilitation doctor practices. Trinity allegedly “agreed that getting another

physical exam was a good idea.” (J. Gale Aff. ¶ 18, ECF No. 30-3.)

       Plaintiff’s parents also questioned whether the ability to push, pull, lift, and carry 50

pounds was actually necessary to perform as an EKG technician. They both indicated to Trinity

that in the many years they worked there, they had never observed an EKG technician in a

position that would require such physical capabilities. Trinity responded that the physical



                                                  3
requirements were necessary to ensure an EKG technician could lift or otherwise physically

assist a patient if the need arose. According to both Mary and John Gale, however, Trinity’s

Chief Operating Officer (“COO”), Joanne Mulrooney, agreed that Trinity’s EKG technicians do

not lift patients. In addition, John Gale avers that during similar discussions, Trinity’s Chief

Executive Officer (“CEO”) stated that it “sound[s] like the EKG Technician job position, with its

50 pound lifting requirement for a duration of two and a half to five and a half hours per day,

needed to be revised.” (Id. at ¶ 22.) Nevertheless, Trinity held firm in its refusal to hire Plaintiff

for the position.

        Plaintiff underwent another FCE at UPMC on August 1, 2018. This examination was

more thorough, lasting approximately two hours. The examiner considered Plaintiff’s medical

history as well as her work history and self-reported capabilities. The examination revealed no

balance problems, with the examiner explicitly noting that Plaintiff could perform pushing and

pulling “without loss of balance.” (UPMC FCE at 5, ECF No. 25-8.) The examiner also noted

that Plaintiff “did not appear unsafe” when she engaged in the requested activities, and that she

“did not display inappropriate body mechanics when taking her baseline postural stature into

account.” (Id.) Ultimately, the examiner concluded that Plaintiff could push, pull, lift, and carry

up to 20 to 25 pounds, not 50 pounds as Trinity’s position description required, but stated

Plaintiff “may be able to meet [the] criteria if she is able to work in a modified capacity (lifting

to a maximum of 20-25 pounds), or if the job description is reviewed and deemed incorrect when

compared with [the] actual demands required.” (Id. at 8.)

        Mary and John Gale provided the results of the UPMC FCE to Trinity and reiterated their

belief that the 50-pound physical requirement did not accurately reflect the demands of the EKG

technician position. In addition, they requested that if Trinity continued to insist on those



                                                  4
physical requirements, that it reasonably accommodate Plaintiff’s disability by allowing her to

seek assistance from others in the event she needed to lift or otherwise physically assist a patient.

They voiced their belief that Trinity could readily provide such an accommodation because, in

their experience as long-time Trinity employees, no Trinity staff member was ever required to

lift or otherwise assist a patient without help. Trinity declined to accommodate Plaintiff in that

way or otherwise alter its position, citing concern for patient safety and the safety of Plaintiff.

        Although it declined to hire Plaintiff as an EKG technician, Trinity suggested to Mary

and John Gale that Plaintiff apply for a clerical position at Trinity. Mary Gale allegedly

informed Trinity’s COO, Joanne Mulrooney, at that time that a clerical position “would not be

[Plaintiff’s] strong suit” and “that it would take [Plaintiff] longer to learn a position like that”

because of her “cognitive issues.” (M. Gale Aff. ¶ 26, ECF No. 30-2.) Several months later,

however, Plaintiff applied for and was hired into the position of call coordinator at Trinity.

Plaintiff assumed the position on October 24, 2016. As call coordinator, Plaintiff was required to

answer calls from current and prospective patients seeking new or different providers, collect

certain information from the callers, and schedule the callers to see a Trinity-affiliated physician.

Within a short time period, Plaintiff’s performance proved unsatisfactory. Plaintiff’s supervisors

met with her multiple times in the weeks that followed to discuss performance issues and provide

additional coaching and training. Nevertheless, Plaintiff continued to demonstrate unsatisfactory

performance, including by failing to schedule appointments for callers, obtain necessary

information from callers, and provide appropriate follow up on calls. Plaintiff also garnered

extremely poor feedback from anonymous secret shoppers who called Plaintiff. Ultimately,

Trinity terminated Plaintiff on November 17, 2016, roughly three and a half weeks after she

started, citing poor performance.



                                                   5
        Plaintiff timely filed a discrimination charge with the Equal Opportunity Employment

Commission (“EEOC”) on December 20, 2016, and cross filed with the Ohio Civil Rights

Commission on February 3, 2017. The EEOC issued Plaintiff a Notice of Right to Sue on

October 11, 2017. Plaintiff then timely filed this action in the Franklin County Court of

Common Pleas on January 4, 2018. (ECF No. 1.) Defendant removed the action to this Court on

February 2, 2018. (Id.) With this background in mind, the Court now turns to the motions

before it.

                                    II. MOTION FOR HEARING

        The Court first considers Trinity’s Request for Hearing on its motion for summary

judgment. (ECF No. 40.) This Court’s Local Rules provide as follows:

        [I]f oral argument is deemed to be essential to the fair resolution of the case because
        of its public importance or the complexity of the factual or legal issues presented,
        counsel may apply to the Court for argument. This may be done by including the
        phrase “ORAL ARGUMENT REQUESTED” (or its equivalent) on the caption of
        the motion or on a memorandum.” The ground(s) for any such request shall be
        succinctly explained. If the Court determines argument or a conference would be
        helpful, the Court will notify all parties.

S.D. Ohio Civ. R. 7.1(b)(2). In addition to presenting its request by separate motion, Trinity

states in its summary judgment motion that “oral argument is essential . . . given the complexity

of the uncontroverted material facts and underlying legal analysis.” (S.J. Mot. at 2, ECF No. 24.)

Trinity provides no further explanation as to how a hearing would be essential or helpful to the

resolution of its motion. Nor does it appear from the record or the parties’ briefing that a hearing

would be essential or helpful. Accordingly, Trinity’s Motion is DENIED.

                                     III. MOTION TO STRIKE

        The Court next considers Trinity’s Motion to Strike portions of the affidavits of John

Gale, Mary Gale, and Plaintiff that Plaintiff presented in opposition to Trinity’s Motion for



                                                  6
Summary Judgment. (ECF No. 34.) “‘An affidavit or declaration used to support or oppose a

motion [for summary judgment] must be made on personal knowledge, set out facts that would

be admissible in evidence, and show that the affiant or declarant is competent to testify on the

matters stated.’” Ondo v. City of Cleveland, 795 F.3d 597, 605 (6th Cir. 2015) (quoting Fed. R.

Civ. P. 56(c)(4)). Affidavits that do not satisfy these requirements may be stricken. Reddy v.

Good Samaritan Hosp. & Health Ctr., 137 F. Supp. 2d 948, 954 (S.D. Ohio 2000). In addition,

“[i]t is well settled that courts should disregard conclusions of law (or ‘ultimate fact’) found in

affidavits submitted for summary judgment.” Harrah’s Entm’t Inc. v. Ace Am. Ins. Co., 100 F.

App’x 387, 394 (6th Cir. 2004).

        Furthermore, “[a] party may not create a factual issue by filing an affidavit, after a

motion for summary judgment has been made, which contradicts her earlier deposition

testimony.” Reid v. Sears, Roebuck & Co., 790 F.2d 453, 460 (6th Cir. 1986). When one party

moves to strike an affidavit as contradictory to deposition testimony, the Court “must first

determine whether the affidavit directly contradicts the nonmoving party’s prior sworn

testimony.” Aerel S.R.L. v. PCC Airfoils, LLC, 448 F.3d 899, 908 (6th Cir. 2006). If the Court

finds that it does, it must strike those portions of the affidavit that contradict the deposition

testimony “unless the party opposing summary judgment provides a persuasive justification for

the contradiction.” Id.

        Here, Trinity first requests that the Court strike portions of the affidavits of John Gale and

Mary Gale on the grounds that “they are not based on personal knowledge.” (Mot. at 1, ECF No.

34.) Specifically, Trinity posits that portions of John Gale’s affidavit “consist[] of statements

purportedly describing his observations of EKG Technicians at Trinity,” even though John Gale

himself never worked as an EKG technician at Trinity. (Id. at 4.) Trinity challenges portions of



                                                   7
Mary Gale’s affidavit on the same basis. Personal knowledge, however, includes first-hand

observations. See Alexander v. Kellogg USA, Inc., 674 F. App’x 496, 499 (6th Cir. 2017)

(recognizing that personal knowledge includes “personal observations”). Thus, John and Mary

Gale’s statements concerning their observations of EKG technicians, though perhaps of less

probative value than if John and Mary Gale themselves worked as Trinity EKG technicians, arise

from personal knowledge and are admissible. As such, the Court declines to strike paragraphs 7

through 9 of John Gale’s affidavit or paragraphs 5 through 9 and 11 through 17 of Mary Gale’s

affidavit.

        Trinity next requests that the Court strike paragraphs 21 through 23 of John Gale’s

affidavit, asserting they consist of “conclusory statements about essential functions of EKG

technicians based on nothing more than [John Gale’s] speculation.” (Mot. at 4, ECF No. 34.)

The Court disagrees. In these paragraphs, John Gale recounts a conversation he had with

Trinity’s CEO, Joe Tasse, in which Mr. Tasse responded to Mr. Gale’s assertion that the EKG

technician position required no lifting by saying, “it sound[s] like the EKG Technician job

position, with its 50 pound lifting requirement for a duration of two and a half to five and a half

hours per day, needed to be revised.” (J. Gale Aff. ¶¶ 21-23, ECF No. 30-3.) Mr. Gale’s recount

of this conversation is not only admissible as including a statement by party opponent, but Mr.

Tasse’s alleged response is directly relevant to the question of whether Trinity’s physical

requirements are essential to the EKG technician position, as explained below. See Fed. R. Evid.

801(d)(2).

        Trinity also requests that the Court strike Paragraph 16 of John Gale’s affidavit on the

grounds that it consists of Mr. Gale’s opinion as to the accuracy of the FCE Trinity performed on

Plaintiff rather than personal knowledge. Again, however, this paragraph recounts a



                                                 8
conversation Mr. Gale had with Trinity COO Ms. Mulrooney regarding Plaintiff’s abilities. The

Court will consider the statements in the context of the parties’ joint efforts to assess Plaintiff’s

abilities and the availability of a reasonable accommodation. It will not consider the statements

as evidence of what occurred during the FCE, as Mr. Gale was not present for the FCE.

       Finally, the Court declines to strike paragraphs 5 through 9 and 11 through 17 of

Plaintiff’s affidavit. Trinity posits that the statements contained in these paragraphs contradict

her deposition testimony. The Court finds no contradiction between Plaintiff’s deposition and

her affidavit. Indeed, Trinity points to no contradictions, but rather advances arguments that go

to the weight of the statements. (See, e.g., Mot. at 2, ECF No. 34 (“Plaintiff now seeks to create

a factual dispute by conflating her ability to perform certain daily tasks with her ability to lift

fifty pounds as required in Trinity’s EKG Technician position.”; disputing that Plaintiff’s “ability

to perform EKG tests in school . . . prove her ability to perform the essential functions of the

EKG Technician position.”).) For all of these reasons, Plaintiff’s Motion to Strike is DENIED.

                          IV. MOTION FOR SUMMARY JUDGMENT

A.     Legal Standards

       1.      Summary Judgment

       Under Federal Rule of Civil Procedure 56, “[t]he court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “The moving party has the initial

burden of proving that no genuine issue of material fact exists, and the court must draw all

reasonable inferences in the light most favorable to the nonmoving party.” Stansberry v. Air

Wisconsin Airlines Corp., 651 F.3d 482, 486 (6th Cir. 2011) (internal quotations omitted); cf.

Fed. R. Civ. P. 56(e)(2) (providing that if a party “fails to properly address another party’s



                                                   9
assertion of fact,” then the Court may “consider the fact undisputed for purposes of the motion”).

       The burden then shifts to the nonmoving party to “set forth specific facts showing that

there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

“The evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn

in his favor.” Id. at 255 (citation omitted). “The nonmovant must, however, do more than

simply show that there is some metaphysical doubt as to the material facts, . . . there must be

evidence upon which a reasonable jury could return a verdict in favor of the non-moving party to

create a genuine dispute.” Lee v. Metro. Gov’t of Nashville & Davidson Cty., 432 F. App’x 435,

441 (6th Cir. 2011) (internal quotation marks and citations omitted), cert. denied, 565 U.S. 1157

(2010); see also Fed. R. Civ. P. 56(c) (requiring a party maintaining that a fact is genuinely

disputed to “cit[e] to particular parts of materials in the record”). “When a motion for summary

judgment is properly made and supported and the nonmoving party fails to respond with a

showing sufficient to establish an essential element of its case, summary judgment is

appropriate.” Stansberry, 651 F.3d at 486 (citing Celotex, 477 U.S. at 322–23).

       2.      Discrimination under the ADA and the Ohio Civil Rights Act

       “The ADA makes it unlawful for an employer to ‘discriminate against a qualified

individual on the basis of a disability.’” Rorrer v. City of Stow, 743 F.3d 1025, 1038 (6th Cir.

2014) (quoting 42 U.S.C. § 12112(a)). “The statute defines ‘discriminate’ to include ‘not

making a reasonable accommodation to the known physical [or mental] limitations of an

otherwise qualified individual with a disability’ unless the employer ‘can demonstrate that the

accommodation would impose undue hardship.’” Id. (quoting 42 U.S.C. § 12112(b)(5)(A)).

       A plaintiff may base an ADA claim on direct or indirect evidence. “‘[I]f the plaintiff has

direct evidence that the employer relied on his or her disability in making an adverse



                                                10
employment decision,’” the court analyzes the claim under a burden-shifting analysis. Rorrer,

743 F.3d at 1038 (citing Monette v. Elec. Data Sys. Corp., 90 F.3d 1173, 1186 (6th Cir. 1996)).

“First, the plaintiff must establish a prima facie case by showing ‘that he is disabled and

otherwise qualified for the position, either with or without reasonable accommodation.’” Id.

(quoting Keith v. Cnty. of Oakland, 703 F.3d 918, 923 (6th Cir. 2013)). An “otherwise qualified

individual” is someone who, “with or without reasonable accommodation, can perform the

essential functions of the employment position” in question. Id. (citing 42 U.S.C. § 12111(8)).

        “Although the burden is on the plaintiff to show, as part of his prima facie case, that he is

a qualified individual, the employer ‘has the burden of showing a particular job function is an

essential function of the job.’” Supinski v. UPS, 413 F. App’x 536, 540 (3d Cir. 2011) (quoting

Rehrs v. Iams Co., 486 F.3d 353, 356 (8th Cir. 2007)); see also Kiphart v. Saturn Corp., 251

F.3d 573 (6th Cir. 2001) (noting that the employer “bears the burden of proving that a challenged

job criterion is essential, and therefore a business necessity . . . .”). “‘[E]ssential functions’ refer

to job duties that are ‘fundamental’ rather than ‘marginal.’” Keith, 703 F.3d at 925 (quoting 29

C.F.R. § 1630.2(n)(1)). As the Sixth Circuit has recognized, “[a] job function may be essential

because: (1) the position exists to perform that function; (2) there are a limited number of

employees available among whom the performance of that job function can be distributed; or (3)

the function is highly specialized so that the incumbent position is hired for his or her expertise

or ability to perform the particular function.” Id. (citing 29 C.F.R. § 1630(n)(2)). In determining

whether a job function is essential, the Court is to consider (1) the employer’s judgment; (2) the

written job description; (3) the amount of time spent performing the function; (4) the

consequences of not requiring performance of the function; (5) the work experience of past

incumbents of the position; and (6) the current work experience of incumbents in similar jobs.



                                                   11
Id. at 925-26 (citing § 1630.2(n)(3)). “Whether a job function is essential is a question of fact

that is typically not suitable for resolution on a motion for summary judgment.” Id. at 926.

       If a reasonable accommodation is needed for the plaintiff to perform an essential function

of the position, the plaintiff “bears the initial burden of proposing an accommodation and

showing that the accommodation is objectively reasonable.” Kleiber v. Honda of Am. Mfg., Inc.,

485 F.3d 862, 868 (6th Cir. 2007). A reasonable accommodation may include “job restructuring,

part-time or modified work schedules, reassignment to a vacant position, . . . and other similar

accommodations for individuals with disabilities.” Id. (quoting 42 U.S.C. § 12111(a)). The

ADA does not, however, require an employer “‘to create new jobs [or] displace existing

employees from their positions . . . in order to accommodate a disabled individual.’” Id. at 869

(quoting Burns v. Coca-Cola Enters., Inc., 222 F.3d 247, 257 (6th Cir. 2000)). Further, “[a]

suggested accommodation is not reasonable if it requires eliminating an ‘essential’ function of

the job.” Rorrer, 743 F.3d at 1039 (citing 29 C.F.R. § 1630.2(o) and 42 U.S.C. § 12111(8)).

       Once the plaintiff has established a prima facie case of discrimination under this

framework, “the burden shifts to the defendant to show that accommodating the plaintiff would

impose an undue hardship on the operation of its business.” Id. (citing Monette, 90 F.3d at 1183

n.10, 1186 (“The employer will bear the burden of proving . . . that a proposed accommodation

would impose an undue hardship.”)).

       In the absence of direct evidence, a plaintiff pursuing a discrimination claim under the

ADA must show “1) he or she is disabled; 2) [he or she is] otherwise qualified for the position,

with or without reasonable accommodation; 3) [he or she] suffered an adverse employment

decision; 4) the employer knew or had reason to know of the plaintiff’s disability; and 5) the

position remained open while the employer sought other applicants or the disabled individual



                                                 12
was replaced.” Whitfield v. Tenn., 639 F.3d 253, 259 (6th Cir. 2011). The burden then shifts to

the employer to “articulate a non-discriminatory explanation for the employment action, and if

the defendant does so, the burden shifts back to the plaintiff to prove the defendant’s explanation

is pretextual.” Id.

       In addition to the ADA, the Ohio Civil Rights Act renders it an “unlawful discriminatory

practice” for an employer, “because of the . . . disability . . . of any person, to discharge without

just cause . . . or otherwise to discriminate against that person with respect to hire, tenure, terms,

conditions, or privileges of employment[.]” Ohio Rev. Code § 4112.02. The same “analysis of

claims made pursuant to the Americans with Disabilities Act applies to claims made pursuant to

Ohio Revised Code § 4112.02.” Nilles v. Givaudan Flavors Corp., 521 F. App’x 364, 368 (6th

Cir. 2013). Thus, disability discrimination claims brought under Ohio law are “evaluated

concurrently and under the same standards as claims brought under the ADA.” Id.

       3.      ADA Retaliation

       In addition to prohibiting discrimination based on a disability, the ADA mandates that

“‘[n]o person shall discriminate against any individual because such individual has opposed any

act or practice made unlawful by this chapter or because such individual made a charge, testified,

assisted, or participated in any manner in an investigation, proceeding, or hearing under this

chapter.’” Rorrer, 743 F.3d at 1025 (quoting 42 U.S.C. § 12203(a)). Where, as here, the

plaintiff has offered no direct evidence of unlawful retaliation, a plaintiff pursuing a retaliation

claim under the ADA must establish a prima facie case of retaliation by establishing that 1) the

plaintiff engaged in activity protected under the ADA; 2) the employer knew of the activity; 3)

the employer took an adverse action against the plaintiff; and 4) there was a causal connection

between he protected activity and the adverse action. Id. at 1046. “Significantly, the causation



                                                  13
prong requires [the plaintiff] to show but-for causation.” Barlia v. MWI Veterinary Supply Inc.,

721 F. App’x 439, 450 (6th Cir. 2018). If the plaintiff overcomes this burden, the defendant

“must articulate a legitimate, non-discriminatory reason for the adverse employment action.” Id.

(citing Penny v. UPS, 128 F.3d 408, 417 (6th Cir. 1997)). If defendant does so, the burden shifts

back to the plaintiff to show that the proffered reason for the action was “merely pretext.” Id.

B.     Analysis

       Plaintiff asserts claims that Trinity (1) discriminated against her on the basis of disability

in refusing to hire her as an EKG technician; (2) discriminated against her on the basis of

disability in terminating her from the call coordinator position; and (3) retaliated against her for

requesting a reasonable accommodation by refusing to hire her as an EKG technician and

terminating her from the call coordinator position. Trinity moves for summary judgment on each

of these three claims, and for purposes of this motion, does not dispute that Plaintiff is disabled

within the meaning of the ADA and the Ohio Civil Rights Act. The Court considers Trinity’s

Motion with respect to each claim below.

       1. Discrimination Claim Related to the EKG Technician Position

       Turning first to Trinity’s refusal to hire Plaintiff as an EKG technician, Trinity maintains

it is entitled to summary judgment on this claim because Plaintiff cannot establish that she is

otherwise qualified to perform the essential functions of the position. Specifically, Trinity posits

that the ability to be able to frequently push, pull, lift, and carry a maximum of 50 pounds is

“essential” to the position, and Plaintiff indisputably cannot meet those qualifications. Relatedly,

Trinity argues that because the physical requirement is “essential,” Trinity has no obligation to

accommodate Plaintiff by allowing others to assist as necessary. The Court addresses each of

Trinity’s contentions in turn.



                                                 14
                    a. Whether the Physical Requirement is “Essential”

        The Court finds that, based upon the record before it, a genuine issue of material fact

exists as to whether the ability to push, pull, lift, and carry up to 50 pounds is essential to the

position of EKG technician. “The determination of whether physical requirements are essential

functions of a job requires the court to engage in a highly fact specific inquiry.” Hall v. U.S.

Postal Serv., 857 F.2d 1073, 1079 (6th Cir. 1988) (emphasis in original). The inquiry “should be

based upon more than statements in a job description and should reflect the actual functioning

and circumstances of the particular enterprise involved.” Tuck v. HCA Health Servs. of Tenn.,

Inc., 7 F.3d 465, 472 (6th Cir. 1993) (internal quotations omitted). To warrant summary

judgment, there must be no question of fact that an employer’s physical requirements “‘reflect a

well-informed judgment grounded in careful and open-minded weighing of the risks and

alternatives,’” rather than “‘conclusory statements that are being used to justify reflexive

reactions grounded in ignorance or capitulation to public prejudice.’” Taylor v. United States

Postal Serv., No. 93-3502, 1995 WL 57410, at *5 (6th Cir. Feb. 10, 1995) (quoting Arline v. Sch.

Bd. of Nassau Cnty., 772 F.2d 759, 764-65 (11th Cir. 1985), aff’d, 480 U.S. 273 (1987)

(analyzing claims under the Rehabilitation Act)).

        Here, Trinity advances evidence in two forms to support its position that the 50-pound

requirement is essential. First, Trinity points out that its written position description mandates

that an EKG technician be able to meet the 50-pound physical requirement. As Trinity

recognizes, however, a written position description is not dispositive. See Rorrer, 743 F.3d at

1039. Moreover, Plaintiff presented evidence that Trinity’s CEO and COO both made

statements that tend to contradict the position description. For example, John Gale indicates that

Trinity’s CEO, Joe Tasse, stated that it “sound[s] like the EKG Technician job position, [with



                                                  15
respect to the physical limitations], needed to be revised.” (J. Gale Aff. ¶ 22, ECF No. 30-3.) In

addition, both John and Mary Gale aver that Joanne Mulrooney, Trinity’s COO, agreed that EKG

technicians do not engage in lifting. (M. Gale Aff. ¶ 24., ECF No. 30-2.) These statements

undercut the persuasiveness of the position description. See Rorrer, 743 at 1040 (“Testimony

from the plaintiff’s supervisor that a job function is actually marginal may effectively rebut a

written description that states that a job function is essential.”).

        Second, Trinity presents testimony demonstrating that, in its judgment, the 50-pound

physical requirement is necessary to ensure an applicant can perform the essential functions of

(1) lifting or otherwise assisting patients without help from others as needed; and (2) pushing the

EKG cart as well as patients in wheelchairs as needed. Each assertion is discussed separately

below. Although only tangentially raised by Trinity, the Court must also consider whether (3)

Plaintiff’s alleged difficulty with balance would prevent her from performing the essential

functions of the job. The Court finds that a genuine issue of material fact exits on each of these

three fronts.

                    i. Lift or Otherwise Assist Patients

        First, the Court finds that an issue of fact exists as to whether Trinity EKG technicians

actually have to lift or otherwise physically assist patients without help. Trinity’s corporate

representative defended the 50-pound physical requirement as necessary in case “patients would

need assistance,” including “obese patients that need assistance to the [EKG] cart” or “elderly

patients.” (Mazzone Dep. at 26-28, ECF No. 30-1.) Plaintiff, however, presented evidence that

no hospital staff member, including EKG technicians, is ever required to assist a patient to move

from one place to another without help. Mary Gale worked as an RN at Trinity for nearly thirty

years. (M. Gale Aff. ¶¶ 2-3, ECF No. 30-2.) She states: “In my experience working at Trinity,



                                                   16
the practice for lifting any patients was for either two or four staff members to lift patients,” and

that “if a patient needed assistance, walking to the restroom for example, each staff member

would assess whether or not they would need extra staff assistance for that patient.” (Id. at ¶¶ 5-

6.) In addition, Mrs. Gale avers that “[i]f a patient was seated when an EKG Technician arrived

to perform a test, the EKG Technician would tell us, the nurses on the Unit, to assist the patient

into bed,” and that she “never saw any EKG Technician lift a patient or have to solely assist a

patient by themselves.” (Id. at ¶¶ 11, 13.) Rather, she states that “the only job duties I ever saw

an EKG Technician perform were to wheel the EKG cart into a patient’s room, apply the

electrode stickers, and perform the test.” (Id. at ¶ 12.) John Gale worked for Trinity since 2011,

first as a member of housekeeping and later as a respiratory therapist. He consistently avers that

“Trinity employees who provided direct patient care, such as nurses, would often ask me to assist

them with lifting patients.” (J. Gale Aff. ¶ 5, ECF No. 30-3.) In addition, he states he has

“witnessed Trinity staff regularly seek assistance from other staff members nearby in the event

that a patient needed to be lifted or assisted.” (Id. at ¶ 6.) Moreover, John Gale stated that in his

experience performing EKG tests at other hospitals, he has never had to lift or otherwise

physically assist a patient alone in connection with performing the test.

       Trinity asks the Court to disregard the testimony of Mary and John Gale on the grounds

that they themselves never worked as EKG technicians or supervised EKG technicians at Trinity.

The Court acknowledges that a jury may find Trinity’s evidence more probative than Plaintiff’s

for a variety of reasons. Nevertheless, a reasonable jury could find Mary and John Gale’s

combined thirty-five years of observations of EKG technicians at Trinity persuasive. See, e.g.,

Hall, 857 F.2d at 1079 (finding a question of fact existed as to whether a 70-pound lifting

requirement was essential where the plaintiff testified that he never saw a distribution clerk lift



                                                 17
70 pounds when he worked for the defendant in another position).

       In addition to the testimony of Mary and John Gale, Plaintiff’s testimony, as well as

alleged statements by Trinity employees, support the view that an EKG technician need not be

able to lift or otherwise physically assist patients alone. Plaintiff states that she performed EKG

tests during her six-to-eight weeks of clinical experience as part of her medical assistance

training, and avers that she never was required to lift 50 pounds. (Pl. Aff. ¶¶ 3-9, ECF No. 30-4.)

In addition, in response to Mary Gale’s insistence that “you and I both know that EKG

Technicians do not lift,” Trinity’s COO, Joanne Mulrooney, allegedly “agreed . . . that Trinity’s

EKG Technicians do not lift.” (M. Gale Aff. ¶¶ 23, 24, ECF No. 30-2.) John Gale confirms this

account. (See J. Gale Aff. ¶ 15, ECF No. 30-3 (“In the meeting with Joanne Mulrooney, Joanne

agreed that Trinity’s EKG Technicians do not perform lifting.”).) Similarly, Trinity’s CEO, Joe

Tasse, allegedly stated that “the EKG Technician job position, with its 50 pound lifting

requirement for a duration of two and a half to five and a half hours per day, needed to be

revised.” (Id. at ¶ 22.) These statements further demonstrate the existence of a genuine issue of

material fact. Cf. Rorrer, 743 F.3d at 1040 (“[T]estimony from the plaintiff’s supervisor that a

job function is actually marginal may effectively rebut a written description that states a job

function is essential.”). Accordingly, the record does not establish as a matter of law that

Trinity’s physical requirements are necessary to perform the essential function of lifting or

otherwise physically assisting patients.

                   ii.     Push the EKG Machine and Patients in Wheelchairs

       Trinity also maintains that the 50-pound physical requirement is necessary to ensure that

an EKG technician can perform the essential functions of pushing the EKG machine on a




                                                 18
wheeled cart to patient rooms to perform EKG tests, as well as pushing patients in wheelchairs.2

Plaintiff does not dispute that pushing the EKG cart and patients in wheelchairs are essential

functions of an EKG technician. She does, however, dispute that one must be capable of

pushing, pulling, lifting, or carrying 50 pounds to perform those functions.

       Although Plaintiff concedes that she is unable to push or pull 50 pounds, she avers that as

part of her medical assistance training, she “had to wheel an EKG machine to a bed with a

dummy” to simulate EKG examinations, and that she was able to do so “without any assistance

or accommodation.” (Pl. Aff. ¶¶ 7, 9, ECF No. 30-4.) Plaintiff further states that during the FCE

performed at UPMC, the examiner “asked [her] to push [her] father in a wheelchair,” and says

she “was able to push him in the wheelchair without any difficulty.” (Id. at ¶ 24.) Plaintiff’s

father reportedly weighed 250 pounds at the time. In addition, Plaintiff indicates that she

regularly grocery shops for her family, “during which [she] push[es] a cart full of groceries

without any difficulty.” (Id. at ¶ 25.) Thus, Plaintiff disputes that one must be able to push, pull,

lift, or carry 50 pounds in order to push an EKG cart or patients in a wheelchair.

       Trinity has failed to offer evidence that its 50-pound requirement reflects the force

needed to push an EKG cart or a patient in a wheelchair. To be sure, Trinity points out that the

EKG machine weighs 80 pounds. But wheels unquestionably reduce the amount of force needed

to push an object. The record does not establish that one must be capable of pushing 50 pounds

to push an 80-pound object on wheels or, for that matter, a person in a wheelchair. In fact,

Trinity’s corporate representative and supervisor of EKG technicians could not explain why the

physical requirement was set at 50 pounds in particular. (See Mazzone Dep. at 30, ECF No. 30-



2
 In addition to performing EKG tests on patients in the hospital, Trinity’s EKG technicians
perform EKG tests on patients who visit an outpatient wing of the hospital. Those patients may
be wheelchair bound and may need to be pushed to or from the EKG testing area.
                                                 19
1) (saying merely that 50 pounds was “the requirement set by the hospital” at some point before

she started working there, specifically, “[she] would imagine,” by human resources).) In the

absence of any evidence to this effect, no reasonable jury could find that an EKG technician

must be able to push 50 pounds to push an EKG cart on wheels or wheelchaired patient. This is

particularly the case given that Plaintiff, who indisputably cannot push 50 pounds, offered

uncontroverted testimony that she can safely and comfortably perform these tasks. As such, a

genuine issue of material fact remains.

                   iii.    Plaintiff’s Alleged Difficulty with Balance

       Last, the Court considers whether the record establishes as a matter of law that Plaintiff

cannot perform the essential functions of an EKG technician due to alleged balance problems.

Trinity’s FCE resulted in a finding that Plaintiff experiences “significant balance problems when

carrying weight, pushing, or pulling.” (Trinity FCE at 3, ECF No. 25-4.) The Court must

therefore consider whether balance issues prevent Plaintiff from pushing the EKG cart and

wheelchaired patients which, at least for purposes of this motion, are indisputably essential

functions of the job. The Court does not so find.3

       As an initial matter, the Court cannot conclude on the record before it that Trinity was

justified in relying solely on the results of its FCE in determining that Plaintiff experiences

difficulty with balance. Although in many circumstances an employer will be permitted to rely



3
 Although Trinity contends generally that its FCE establishes that Plaintiff cannot meet the
physical demands of the position, it does not explicitly argue that alleged balance problems
prevent Plaintiff from pushing an EKG cart or a wheelchaired patient (though it does assert that
balance problems prevent Plaintiff from lifting or otherwise physically assisting patients without
help). Given that Plaintiff does not dispute that pushing EKG carts and wheelchaired patients is
essential to the position, the Court considers whether the results of the FCE with respect to
balance would preclude a reasonable jury from finding that Plaintiff could perform those tasks.



                                                 20
upon its own examination to determine an individual’s physical capabilities, “[t]he ADA

mandates an individualized inquiry in determining whether an employee’s disability or other

condition disqualifies him from a particular position.” Holiday v. City of Chattanooga, 206 F.3d

637, 645 (6th Cir. 2000). Courts will not defer to the opinion of a medical professional that is

not based on an individualized inquiry or supported by objective medical evidence. Id. “A

proper evaluation involves consideration of the applicant’s personal characteristics, h[er] actual

medical condition, and the effect, if any, the condition may have on h[er] ability to perform the

job in question.” Keith, 703 F.3d at 923. Ultimately, “the ADA’s prohibitions against

employment discrimination expressly extend to medical examinations and inquiries.” Holiday,

206 F.3d at 644. As such, an employer may not rely upon a “cursory medical examination”

based upon stereotypical misperceptions instead of actual abilities. Keith, 703 F.3d at 924.

       Here, the record is undeveloped on the issue of whether Trinity’s FCE, and thus its

determination regarding Plaintiff’s balance, was based upon the type of individualized inquiry

required by the ADA. Trinity provides little evidence regarding the FCE other than its results.

On the other hand, Plaintiff presents evidence (but no argument) that suggests the FCE was not

based upon an individualized inquiry.

       For example, Plaintiff avers that the Trinity FCE lasted “about half an hour.” (Pl. Aff. ¶

15, ECF No. 30-4.) She states that the examiner “did not ask me any questions about my prior

work history or capabilities.” (Id. at ¶ 20.); see also Holiday, 206 F.3d at 644 (question of fact

existed in part because the employer and examining physician failed to consider the plaintiff’s

prior work history as a police officer when determining he lacked the abilities to perform as a

police officer). Plaintiff further indicates that the examiner appeared to be “nervous about the

potential for [her] to get hurt during the evaluation.” (Pl. Aff. ¶ 17, ECF No. 30-4.) In contrast,



                                                 21
the UPMC FCE lasted four times as long, was performed at a facility familiar with Plaintiff’s

medical condition and history, and took Plaintiff’s work experience into account. In direct

contradiction of Trinity’s FCE, the UPMC FCE revealed Plaintiff has no difficulty with balance

at all, even when pushing and pulling. See, e.g., Miller v. Ill. DOT, 643 F.3d 190, 194-95, 197

(7th Cir. 2011) (issue of fact as to individualized inquiry where the plaintiff offered the employer

opinions of two psychiatrists that contradicted the limitations found by the employer’s

psychiatrist).

        Moreover, the record fails to establish that Trinity considered anything other than its own

FCE in determining whether Plaintiff had balance problems. In addition to providing Trinity

with the second FCE, Plaintiff’s parents voiced concern to Trinity that its FCE results were

inaccurate based on their knowledge of their daughter’s abilities. Nevertheless, Joeann

Mulrooney allegedly told Mary Gale that “there was nothing she could do based upon the results

of [the Trinity FCE].” (M. Gale Aff. ¶ 23, ECF No. 30-2.) Similarly, even after allegedly

agreeing that Trinity technicians do not engage in lifting, Ms. Mulrooney reiterated that “she was

unable to help [Plaintiff] get th[e] job because of the results of the FCE.” (Id. at ¶ 24.) Based

upon this record, the Court cannot conclude that Trinity or its FCE examiner engaged in the type

of reasonable inquiry mandated by the ADA. As a result, a genuine issue of material fact exists

as to whether Plaintiff experiences balance problems that would prevent her from performing the

essential functions of EKG technician.

                   b. Reasonable Accommodation

        Trinity also seeks summary judgment on the grounds that the accommodation proposed

by Plaintiff, namely that she be able to seek assistance to meet the physical demands of the job,

was unreasonable as a matter of law. The Court disagrees.



                                                 22
       Trinity raises just one argument to challenge the reasonableness of Plaintiff’s proposed

accommodation: it argues that an accommodation is unreasonable if it requires the employer to

eliminate an essential function of the job. See Rorrer, 743 F.3d at 1039. That may be so;

however, the Court finds a fact issue exists with regard to whether lifting or physically assisting

patients is indeed essential. Reasonable accommodations commonly include reallocating non-

essential functions to others. Kleiber, 485 F.3d at 868. Moreover, while not required to

eliminate essential functions, an employer may be required to accommodate an employee by

providing assistance with essential functions. See, e.g., Canny v. Dr. Pepper/Seven-Up Bottling

Grp., Inc., 439 F.3d 894, 902 (8th Cir. 2006) (finding no dispute that plaintiff could not herself

perform the essential function of driving, but finding a reasonable accommodation could include

permitting the plaintiff to arrange for his own transportation to and from customer locations).

Moreover, Plaintiff presents evidence that the proposed accommodation is both reasonable and

practical—namely, evidence that as a matter of course, all Trinity staff members have the option

to seek assistance when physically assisting patients. Thus, the Court finds a genuine issue of

material fact remains as to the reasonableness of Plaintiff’s proposed accommodation. For this

and the reasons set forth above, Trinity’s request for summary judgment on this claim is denied.

       2. Discrimination Related to the Call Coordinator Position

       The Court next turns to Trinity’s request for summary judgment on Plaintiff’s

discrimination claim as it relates to the call coordinator position. The Court concludes that

summary judgment is proper on this claim.

       As an initial matter, Plaintiff failed to adduce evidence that Trinity knew of her alleged

learning disability or that she requested Trinity accommodate her with additional time. Plaintiff

admits that she did not tell anyone at Trinity that she experiences cognitive delays or request any



                                                 23
accommodation for her alleged learning disability—even during the multiple meetings she had

with her supervisors regarding her poor performance. (Pl. Dep. at 122-23, 224-25, 236, ECF

No. 25-3.) Plaintiff nevertheless points out that when Trinity rescinded its offer for an EKG

technician position in June 2016 and suggested Plaintiff instead apply for a clerical position,

Mary Gale informed Joeann Mulrooney that such a position “would not be [Plaintiff’s] strong

suit . . . because of her cognitive issues,” and that “it would take [Plaintiff] longer to learn a

position like that.” (M. Gale Aff. ¶ 26, ECF No. 30-2.) But that statement was made in

connection with the EKG position several months before Plaintiff even applied for the call

coordinator position. Aside from this vague reference to “cognitive issues,” there is no evidence

that anyone said anything to Trinity about a learning disability, much less a need to

accommodate it with additional learning time and training.

        More importantly, Plaintiff has adduced no evidence that she was qualified to perform the

essential functions of a call coordinator even with reasonable accommodation. Plaintiff “bears

the initial burden of proposing an accommodation and showing that the accommodation is

objectively reasonable.” Kleiber, 485 F.3d at 868. To be reasonable, a proposed

accommodation must also be effective, meaning it must permit the plaintiff to perform the

essential functions of the job. See Severson v. Heartland Woodcraft, Inc., 872 F.3d 476, 482 (7th

Cir. 2017) (emphasizing that to be reasonable, an accommodation must be effective) (relying

upon U.S. Airways, Inc. v. Barnett, 535 U.S. 391, 400 (2002)); cf. McDonald v. UAW-GM Ctr.

For Human Res., 738 F. App’x 848, 854 (6th Cir. 2018) (noting that an employer may choose

among one or more “effective” accommodations) (emphasis added).

        Here, Plaintiff argues in effect that although she experienced performance problems

during her three-and-a-half weeks as a call coordinator, with the accommodation of more time to



                                                  24
learn and practice she could have performed the essential functions satisfactorily. The problem

with Plaintiff’s argument is that she provides no evidence that more time would have been an

effective accommodation, meaning that with more time she could have performed satisfactorily.

The record demonstrates that within days of starting as a call coordinator, Plaintiff revealed to

her supervisors that she had a “phobia” of talking on the phone. In the three-and-a-half weeks

that followed, despite additional coaching and training, Plaintiff failed to schedule appointments

for callers, failed to acquire certain necessary information from callers, and garnered very poor

feedback from secret shopper callers. The record contains no evidence reflecting that with

additional time Plaintiff could reliably perform these and other essential functions of the job.

See, e.g., LeFebvre v. Astrue, No. 1:05-cv-255, 2008 WL 570942, at *22 (D. Vt. Feb. 28, 2008)

(“[The plaintiff’s] claim here is that, given adequate training, he could have performed his job

without any accommodations”; however, “he has failed to show that more classroom training

would have been an effective accommodation.”).

       Even if effective, Plaintiff has offered no evidence that her proposed accommodation was

reasonable. In her three-and-a-half weeks as call coordinator, Plaintiff failed to perform the

primary function of a call coordinator: scheduling callers to see a Trinity-related physician. It is

only logical to conclude that this and Plaintiff’s other failures posed the risk of Trinity losing

business. Particularly because Plaintiff showed no signs of improvement in her three-and-a-half

weeks on the job, it would be unreasonable to require Trinity to keep Plaintiff in the position

with the hope she might someday improve, all the while putting business prospects at risk.

Summary judgment is thus proper on this claim.

       3. Retaliation

       Summary judgment is also proper on Plaintiff’s retaliation claim. Plaintiff alleges that



                                                  25
Trinity rescinded its offer for the position of EKG technician in retaliation for Plaintiff

requesting a reasonable accommodation for that position. She also alleges that Trinity

terminated her from the call coordinator position in retaliation for her request for reasonable

accommodation. Neither assertion is supported by the evidence.

       Although a request for accommodation could constitute protected activity under the

ADA, see Barlia, 721 F. App’x at 450-51, Plaintiff has offered no evidence of a causal

connection between the request and Trinity’s decision to not hire her as EKG technician or to fire

her as call coordinator. First, Trinity rescinded its offer of employment for the EKG technician

position before Plaintiff requested any accommodation, which means its decision could not have

been retaliatory. Second, Plaintiff admits that she never requested accommodation for the call

coordinator position. Even if her mother’s statement that “it would take [Plaintiff] longer to

learn” a clerical position could be construed as a request for accommodation, that statement was

made before Trinity hired Plaintiff as call coordinator. If Trinity were determined to retaliate

against Plaintiff for requesting an accommodation, it would make little sense to hire Plaintiff

after she made the request only to then fire her three-and-a-half weeks later in retaliation. In

addition, the causation prong requires Plaintiff to show “but-for causation.” Id. at 450. In light

of her unsatisfactory performance as call coordinator, Plaintiff cannot show that but for her

request for accommodation, she would not have been terminated from that position.

       In addition, Trinity has articulated a legitimate, non-discriminatory reason for terminating

Plaintiff from the position of call coordinator, namely, Plaintiff’s undisputed poor performance.

Plaintiff has failed to adduce any evidence demonstrating that this reason was pretextual. To be

sure, Plaintiff offers several speculative assertions in an effort to show Trinity’s true motive was

discrimination (see Pl. Op. at 31, ECF No. 30); however, these assertions fail to create a genuine



                                                 26
issue of material fact as to pretext. As a result, summary judgment on this claim is appropriate.

                                                  V.

       For the reasons set forth above, Defendant’s Motion for Hearing (ECF No. 40) is

DENIED. Defendant’s Motion to Strike (ECF No. 34) is also DENIED for the reasons set forth

above. Defendant’s Motion for Summary Judgment (ECF No. 24) is GRANTED in part and

DENIED in part. Specifically, Defendant’s Motion is DENIED with respect to Plaintiff’s

discrimination claims related to the position of EKG technician. Defendant’s Motion is

GRANTED with respect to Plaintiff’s discrimination claims related to the position of call

coordinator and with respect to Plaintiff’s retaliation claim.


               IT IS SO ORDERED.


                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 27
